DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “spatial categorization system” in claims 1 and 11 is being interpreted as anything that comprises a computing system (Par. 0018) and includes a collector, a database, an analyzer, and a monitor (Par. 0035)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9, 11, and 13-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As noted in the MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-9, 11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 recite the collection and categorization of data with the use of time stamps.
The limitation of collecting and categorizing/time stamping this collected data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “biometric device”, different “wireless transceivers”, a “storage system” and a “spatial categorization system” that can store, collect, and analyze data, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “biometric device” language, “measuring” in the context of this claim encompasses the user manually measuring a biometric trait of a user. Also for example, but for the “wireless transceiver” the act of sending a receiving data to analyze can be done either by the mind or on a piece of paper. Similarly, the limitation of storing, collecting, analyzing, and assigning a time stamp to data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “spatial categorization system” comprising a “database”, “collection unit”, and “analysis unit” the context of this claim could be accomplished in the mind by looking at data and writing down a timestamp for this data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within 
This judicial exception is not integrated into a practical application. In particular, the claim only recites collecting and categorizing data, there is no step that indicates what this categorized data is being use for. The Applicant’s specification mentions a map is generated using the data in order to alter a space; however, there is not sufficient detail provided, and the claim does not include limitations relating to a map. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “biometric device”, different “wireless transceivers”, a “storage system” and a “spatial categorization system” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 20140206954 A1) in view of Eastman (US 20150262397 A1). 
	In regards to claim 11, Yuen discloses a method, comprising: 
measuring, by a first biometric sensing device, a first biometric trait of a user (Par. 0012 discloses measuring biometric data); 
transmitting, using a first wireless transceiver circuit, measurements of the first biometric trait to a biometric data collection device via a wireless personal area network (Par. 0014 discloses the use of a wireless transceiver to transmit data); 
receiving the first biometric trait in the biometric data collection device using a second wireless transceiver circuit (Par. 0051 discloses collection device), determining, by a positioning system of the biometric data collection device, spatial location values defining a spatial location of the biometric data collection device (Par. 0110); 
transmitting, by the biometric data collection device using a third wireless transceiver circuit, the measurements of the first biometric trait and the spatial location values to a spatial categorization system via a wide area network (Par. 0110);
identifying, by the spatial categorization system, a first of the measurements of the first biometric trait indicating that a first condition of the user has a value that exceeds a first threshold (Par. 0059 discloses threshold comparisons); 
assigning, by the spatial categorization system, based on the first of the measurements of the first biometric trait, a first category identification value to a first spatial region corresponding to a spatial location value with the first of the measurements of the first biometric trait (Par. 0110);
Par. 0059); 
and assigning, by the spatial categorization system, based on the second of the measurements of the first biometric trait, a second category identification value to a second spatial region corresponding to the spatial location values with the second of the measurements of the first biometric trait (Par. 0110).
Yuen does not disclose assigning a timestamp to the measurements or spatial location values. However, in the same field of endeavor, Eastman discloses an activity tracking unit that assigns timestamps to spatial or biometric data (Par. 0025) for the purpose of categorizing data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yuen and modified them by having the method timestamp the data, as taught and suggested by Eastman, for the purpose of categorizing data.
In regards to claim 14, the combined teachings of Yuen and Eastman as applied to claim 11 discloses the method of claim 11, wherein the biometric data collection device is a cellular handset, and the wide area network comprises a cellular data communication network (Par. 0140 of Yuen discloses the transceiver can communicate via the internet and Par. 0139 discloses the use of a cell).
6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US and Eastman as applied to claim 11 and in view of Hajj (US 20170124110 A1).
	The combined teachings of Yuen and Eastman as applied to claim 11 discloses the method of claim 11 except for wherein measuring the first biometric trait comprises acquiring electroencephalography signals from the user. 
	However, in the same field of endeavor, Hajj discloses a biometric sensing device that measures EEG (Par. 0049) for the purpose of receiving biological parameters.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yuen and Eastman and modified them by using an EEG sensor, for the purpose of receiving biological parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        05 January 2022